Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-2, 4-13 and 15-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2,4-12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a trusted platform module and  the thermally conductive coating is disposed on a surface of the processor and a surface of the metal casing portion, the antenna is enclosed within the non-metal casing portion, and the portable computer is configured as a server  " in combination with the remaining limitations of the claim 1. 
Regarding claims 13 and 15-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the reader is configured as a local cloud storage, a server, and a computing device within the wireless network " in combination with the remaining limitations of the claim 13. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lin et al. (US2013/0335278 A1) Tso (US5890016) and Zeigler (US8464936 B2)
Lin discloses an antenna wireless communication device.
Tso discloses a portable personal computing device.
Zeigler discloses a personal identification card.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a trusted platform module and the thermally conductive coating is disposed on a surface of the processor and a surface of the metal casing portion, the antenna is enclosed within the non-metal casing portion, and the portable computer is configured as a server  " in combination with the remaining limitations of the claim 1
None of the references, alone or in combination, teach all of the limitations for theclaims including" wherein the reader is configured as a local cloud storage, a server, and a computing device within the wireless network” in combination with the remaining limitations of the claim 13. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/PETE T LEE/Primary Examiner, Art Unit 2848